





U.S. GUARANTEE AND COLLATERAL AGREEMENT
made by
HERC HOLDINGS INC.
and certain of its Subsidiaries,
in favor of
BANK OF AMERICA, N.A.,
as Agent
Dated as of July 31, 2019



--------------------------------------------------------------------------------







1



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1 DEFINED TERMS
2
1.1
Definitions
2
1.2
Other Definitional Provisions
8

SECTION 2    GUARANTEE
9
2.1
Guarantee
9
2.2
Right of Contribution
10
2.3
No Subrogation
11
2.4
Amendments, etc. with respect to the Obligations
11
2.5
Guarantee Absolute and Unconditional
11
2.6
Reinstatement
13
2.7
Payments
13

SECTION 3    GRANT OF SECURITY INTEREST
13
3.1
Grant
13
3.2
Pledged Collateral
14
3.3
Excluded Assets
15
3.4
Intercreditor Relations
17

SECTION 4    REPRESENTATIONS AND WARRANTIES
18
4.1
Representations and Warranties of Each Guarantor
18
4.2
Representations and Warranties of Each Grantor
18
4.3
Representations and Warranties of Each Pledgor
21

SECTION 5    COVENANTS
23
5.1
Covenants of Each Guarantor
23
5.2
Covenants of Each Grantor
23
5.3
Covenants of Each Pledgor
27

SECTION 6    REMEDIAL PROVISIONS
29
6.1
Certain Matters Relating to Accounts
29
6.2
Communications with Obligors; Grantors Remain Liable
30
6.3
Pledged Stock
31
6.4
Proceeds to be Turned Over to Agent
32
6.5
Application of Proceeds
33
6.6
Code and Other Remedies
33
6.7
Registration Rights
34
6.8
Waiver; Deficiency
35
6.9
Certain Undertakings with Respect to Special Purpose Vehicles
35



    





--------------------------------------------------------------------------------





SECTION 7    THE AGENT
37
7.1
Agent’s Appointment as Attorney-in-Fact, etc
37
7.2
Duty of Agent
38
7.3
Financing Statements
39
7.4
Authority of Agent
39
7.5
Right of Inspection
39

SECTION 8    NON-LENDER SECURED PARTIES
40
8.1
Rights to Collateral
40
8.2
Appointment of Agent
41
8.3
Waiver of Claims
41
8.4
[Reserved]
41
8.5
Release of Liens; Rollover Hedge Providers
42

SECTION 9    MISCELLANEOUS
42
9.1
Amendments in Writing
42
9.2
Notices
42
9.3
No Waiver by Course of Conduct; Cumulative Remedies
42
9.4
Enforcement Expenses; Indemnification
43
9.5
Successors and Assigns
43
9.6
Set-Off
43
9.7
Counterparts
44
9.8
Severability
44
9.9
Section Headings
44
9.10
Integration
44
9.11
GOVERNING LAW
44
9.12
Submission to Jurisdiction; Waivers
45
9.13
Acknowledgments
45
9.14
WAIVER OF JURY TRIAL
45
9.15
Additional Grantors
46
9.16
Releases
46
9.17
Judgment
47
9.18
Release of Liens; Rollover Issuing Lenders
48

SCHEDULES
1    Notice Addresses of Guarantors
2    Pledged Securities
3    Perfection Matters
4    Location of Jurisdiction of Organization
5    Intellectual Property
6    Contracts
7    Commercial Tort Claims
ANNEXES
1    Assumption Agreement


-ii-

--------------------------------------------------------------------------------






U.S. GUARANTEE AND COLLATERAL AGREEMENT
U.S. GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 31, 2019, made by HERC
HOLDINGS INC., a Delaware corporation (together with its successors and assigns,
“Holdings”), and certain of its Subsidiaries in favor of BANK OF AMERICA, N.A.,
as agent (in such capacity, and together with its successors and assigns in such
capacity, the “Agent”) for the Secured Parties.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among Holdings, the
U.S. Subsidiary Borrowers from time to time party thereto (together with
Holdings, the “U.S. Borrowers”), Matthews Equipment Limited (the “Canadian
Borrower” and, together with the U.S. Borrowers, the “Borrowers”), Bank of
America, N.A., as Agent, and the other parties party thereto, the Lenders have
severally agreed to make extensions of credit to the Borrowers upon the terms
and subject to the conditions set forth therein;
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes Holdings, the Canadian Borrower, Holdings’ other Domestic Subsidiaries
that are party hereto and any other Domestic Subsidiary of Holdings that becomes
a party hereto from time to time after the date hereof (it being understood that
no Excluded Subsidiary shall be required to be or become a party hereto) (all of
the foregoing (other than the Canadian Borrower) collectively, the “Grantors”);
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;
WHEREAS, the Agent may in the future enter into a Pari Passu Intercreditor
Agreement substantially in the form attached to the Credit Agreement as Exhibit
L, and acknowledged by the U.S. Borrowers and the Domestic Subsidiaries of
Holdings party hereto (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (subject to Section 9.1 hereof), a “Pari
Passu Intercreditor Agreement”), and one or more other Acceptable Intercreditor
Agreements;
WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each such Grantor will derive substantial direct and indirect benefit from
the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Grantors
shall execute and deliver this Agreement to the Agent for the benefit of the
Secured Parties.





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and to induce the Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby agrees with the Agent, for the benefit of the Secured Parties, as
follows:
SECTION 1DEFINED TERMS
1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement,
and the following terms that are defined in the Code (as in effect on the date
hereof) are used herein as so defined: Chattel Paper, Commercial Tort Claims,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Fixtures, General Intangibles, Letter-of-Credit Rights, Money, Promissory Notes,
Records, Securities, Securities Accounts, Security Entitlements, Supporting
Obligations and Tangible Chattel Paper.
(b)    The following terms shall have the following meanings:
“Accounts”: all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but in any event excluding all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Securitization Transaction.
“Accounts Receivable”: any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.
“Adjusted Net Worth”: as to any Guarantor at any time, the greater of (x) $0 and
(y) the amount by which the fair saleable value of such Guarantor’s assets on
the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding pursuant to
Section 8.1(b) of the Credit Agreement) on such date.
“Agent”: as defined in the preamble.
“Agreement”: this U.S. Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.
“Applicable Law”: as defined in Section 9.8 hereto.
“Bank Products Affiliate” shall mean any Lender Counterparty to which any
Designated Bank Products Obligations are owed.
“Bankruptcy Case”: (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors,


-2-

--------------------------------------------------------------------------------





seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or Holdings or any of its Subsidiaries
making a general assignment for the benefit of its creditors; or (ii) there
being commenced against Holdings or any of its Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days.
“Borrower Obligations”: with respect to any Borrower, the Obligations (as
defined in the Credit Agreement) of such Borrower. With respect to any
Guarantor, if and to the extent, under the Commodity Exchange Act or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof), all or a portion of the guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest for, the obligation (the
“Excluded Borrower Obligation”) to pay or perform under any agreement, contract
or transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Borrower Obligations guaranteed by
such Guarantor shall not include any such Excluded Borrower Obligation.
“Borrowers”: as defined in the recitals.
“Canadian Borrower”: as defined in the recitals.
“Canadian Subsidiary”: any Subsidiary of Holdings that is formed under the laws
of Canada.
“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.
“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
“Collateral”: as defined in Section 3.
“Collateral Account Bank”: any bank that is the Agent, a Lender, an Affiliate of
the Agent or Lender or another depository institution reasonably acceptable to
Agent, as selected by the relevant Grantor.
“Collateral Proceeds Account”: a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Agent for the benefit of the Secured Parties.
“Collateral Representative”: (i) if a Pari Passu Intercreditor Agreement is
executed, the Person acting as representative for the Agent and the Secured
Parties thereunder for the applicable purpose contemplated by this Agreement and
(ii) if any other Acceptable Intercreditor Agreement


-3-

--------------------------------------------------------------------------------





is executed, the Person acting as representative for the Agent and the Secured
Parties thereunder for the applicable purpose contemplated by this Agreement.
“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $40,000,000.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
in effect from time to time, or any successor statute.
“Contracts”: with respect to any Grantor, all contracts, agreements, instruments
and indentures in any form and portions thereof (except for contracts listed on
Schedule 6), to which such Grantor is a party or under which such Grantor or any
property of such Grantor is subject, as the same may from time to time be
amended, supplemented, waived or otherwise modified, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due to it thereunder or in connection therewith, (ii) all rights of such Grantor
to damages arising thereunder and (iii) all rights of such Grantor to perform
and to exercise all remedies thereunder.
“Copyright Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States copyright of such Grantor, other than agreements
with any Person who is an Affiliate or a Subsidiary of Holdings or such Grantor,
including, without limitation, any material license agreements listed on
Schedule 5, subject, in each case, to the terms of such license agreements, and
the right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.
“Copyrights”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.
“Credit Agreement”: has the meaning provided in the recitals.
“Excluded Assets”: as defined in Section 3.3.
“Excluded Borrower Obligation”: as defined in the definition of “Borrower
Obligations”.
“Excluded Obligation”: as defined in the definition of “Guarantor Obligations”.


-4-

--------------------------------------------------------------------------------





“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.
“General Fund Account”: the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.
“Grantors”: as defined in the recitals.
“Guarantor Obligations”: with respect to any Guarantor, the Borrower Obligations
guaranteed by such Guarantor pursuant to Section 2. With respect to any
Guarantor, if and to the extent, under the Commodity Exchange Act or any rule,
regulation or order of the CFTC (or the application or official interpretation
of any thereof), all or a portion of the guarantee of such Guarantor of, or the
grant by such Guarantor of a security interest for, the obligation (together
with the Excluded Borrower Obligation, the “Excluded Obligation”) to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act (or the
analogous term or section in any amended or successor statute) is or becomes
illegal, the Guarantor Obligations of such Guarantor shall not include any such
Excluded Obligation.
“Guarantors”: the collective reference to each Grantor.
“Holdings”: as defined in the preamble.
“Instruments”: has the meaning specified in Article 9 of the Code, but excluding
the Pledged Securities.
“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.
“Intercompany Note”: with respect to any Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such Grantor
to Holdings, any Borrower or any Restricted Subsidiary.
“Intercreditor Agreements”: (a) a Pari Passu Intercreditor Agreement (upon and
during the effectiveness thereof) and (b) any other Acceptable Intercreditor
Agreement that may be entered into in the future by the Agent and acknowledged
by the Borrowers and the other Grantors (each as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Section 9.1 hereof)) (upon and during the effectiveness thereof).




-5-

--------------------------------------------------------------------------------





“Inventory”: with respect to any Grantor, all inventory (as defined in the Code)
of such Grantor, including, without limitation, all Inventory (as defined in the
Credit Agreement) of such Grantor.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code
in effect in the State of New York on the date hereof (other than any Capital
Stock (including for these purposes any investment deemed to be Capital Stock
for United States tax purposes) of any Foreign Subsidiary (other than any
Capital Stock excluded from the definition of “Pledged Stock”) and (ii) whether
or not constituting “investment property” as so defined, all Pledged Securities.
“Issuers”: the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Section 8.5 of
the Credit Agreement).
“Non-Lender Secured Parties”: the collective reference to all Lender
Counterparties and all successors, assigns, transferees and replacements
thereof.
“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
its Guarantor Obligations and (ii) in the case of each other Guarantor, its
Guarantor Obligations.
“Pari Passu Intercreditor Agreement”: as defined in the recitals.
“Patent Licenses”: with respect to any Grantor, all written license agreements
of such Grantor providing for the grant by or to such Grantor of any right under
any United States patent, patent application, or patentable invention other than
agreements with any Person who is an Affiliate or a Subsidiary of Holdings or
such Grantor, including, without limitation, the material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Patents”: with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.
“Pledged Collateral”: as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.


-6-

--------------------------------------------------------------------------------





“Pledged Notes”: with respect to any Pledgor, all Intercompany Notes at any time
issued to, or held or owned by, such Pledgor.
“Pledged Securities”: the collective reference to Pledged Notes and Pledged
Stock.
“Pledged Stock”: with respect to any Pledgor, the shares of Capital Stock listed
on Schedule 2 as held by such Pledgor, together with any other shares of Capital
Stock required to be pledged by such Pledgor pursuant to Section 7.16 of the
Credit Agreement, as well as any other shares, stock certificates, options or
rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect, in each case, unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and the Credit Agreement; provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) any of the Capital Stock of a Subsidiary of a Foreign Subsidiary (other than
a Canadian Subsidiary), (ii) de minimis shares of a Foreign Subsidiary (other
than a Canadian Subsidiary) held by any Pledgor as a nominee or in a similar
capacity, (iii) any of the Capital Stock of any Unrestricted Subsidiary and
(iv) without duplication, any Excluded Assets.
“Pledgor”: each U.S. Borrower (with respect to Pledged Stock of the entities
listed on Schedule 2 under the name of such Borrower and all other Pledged
Collateral of such Borrower) and each other Grantor (with respect to Pledged
Securities held by such Grantor and all other Pledged Collateral of such
Grantor).
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.
“Restrictive Agreements”: as defined in Section 3.3(c).
“Security Collateral”: with respect to any Grantor, means, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Grantor.
“Specified Asset”: as defined in Section 4.2.2(b).
“Trade Secret Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trade secrets, including, without limitation, know
how, processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person who is an Affiliate
or a Subsidiary of Holdings or such Grantor, subject, in each case, to the terms
of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.




-7-

--------------------------------------------------------------------------------





“Trade Secrets”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.
“Trademark Licenses”: with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trademarks, service marks, trade names, trade
dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of Holdings or
such Grantor, including, without limitation, the material license agreements
listed on Schedule 5, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.
“Trademarks”: with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed, it being understood and
agreed that the carve out in this parenthetical shall be applicable only if and
for so long as a grant of a security interest in such intent to use application
would invalidate or otherwise jeopardize Grantor’s rights therein or in any
registration issuing therefrom), and any renewals thereof, including, without
limitation, each registration and application identified in Schedule 5, and
including, without limitation, (i) the right to sue or otherwise recover for any
and all past, present and future infringements or dilutions thereof, (ii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for past
or future infringements or dilutions thereof), and (iii) all other rights
corresponding thereto in the United States and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto in the
United States, together in each case with the goodwill of the business connected
with the use of, and symbolized by, each such trademark, service mark, trade
name, trade dress or other indicia of trade origin or business identifiers.
“U.S. Borrowers”: as defined in the recitals.
1.2    Other Definitional Provisions.
(a)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Annex references are to this


-8-

--------------------------------------------------------------------------------





Agreement unless otherwise specified. The words “include”, “includes”, and
“including” shall be deemed to be followed by the phrase “without limitation”.
Unless otherwise expressly provided herein, any definition of or reference to
any agreement (including this Agreement and the other Loan Documents),
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as amended, supplemented, waived or
otherwise modified from time to time (subject to any restrictions on such
amendments, supplements, waivers or modifications set forth herein).
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    Where the context requires, terms relating to the Collateral, Pledged
Collateral or Security Collateral, or any part thereof, when used in relation to
a Grantor shall refer to such Grantor’s Collateral, Pledged Collateral or
Security Collateral or the relevant part thereof.
(d)    All references in this Agreement to any of the property described in the
definition of the term “Collateral” or “Pledged Collateral”, or to any Proceeds
thereof, shall be deemed to be references thereto only to the extent the same
constitute Collateral or Pledged Collateral, respectively.
SECTION 2 GUARANTEE
2.1    Guarantee.
(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Agent, for the ratable benefit of the applicable
Secured Parties, the prompt and complete payment and performance by each
U.S. Borrower when due and payable (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations of such U.S. Borrower
owed to the applicable Secured Parties, and (ii) each of the Guarantors hereby,
jointly and severally, unconditionally and irrevocably, guarantees to the Agent,
for the ratable benefit of the applicable Secured Parties, the prompt and
complete payment and performance by each Canadian Borrower when due and payable
(whether at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations of such Canadian Borrower owed to the applicable Secured Parties.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in following Section 2.2 be
included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.
(c)    Each Guarantor agrees that the Borrower Obligations guaranteed by it
hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Agent or any other
Secured Party hereunder.


-9-

--------------------------------------------------------------------------------





(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the earliest to occur of (i) the first date on which all the Loans,
all other Borrower Obligations then due and owing, and the obligations of each
Guarantor under the guarantee contained in this Section 2 then due and owing
shall have been satisfied by payment in full in cash, no Letter of Credit shall
be outstanding (except for Letters of Credit that have been cash collateralized
or otherwise provided for in a manner reasonably satisfactory to the applicable
Letter of Credit Issuer) and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
any of the Borrowers may be free from any Borrower Obligations, (ii) as to any
Guarantor, a sale or other disposition of all the Capital Stock of such
Guarantor (other than to another Guarantor), or, if such Guarantor is not
Holdings, any other transaction or occurrence as a result of which such
Guarantor ceases to be a Restricted Subsidiary, in each case that is permitted
under the Credit Agreement and (iii) as to any Guarantor, such Guarantor
becoming an Excluded Subsidiary.
(e)    No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Agent or any other
Secured Party from any of the Borrowers, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of any of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Borrower Obligations or any payment
received or collected from such Guarantor in respect of any of the Borrower
Obligations), remain liable for the Borrower Obligations of each Borrower
guaranteed by it hereunder up to the maximum liability of such Guarantor
hereunder until the earliest to occur of (i) the first date on which all the
Loans and all other Borrower Obligations then due and owing, are paid in full in
cash, no Letter of Credit shall be outstanding (except for Letters of Credit
that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the applicable Letter of Credit Issuer) and the
Commitments are terminated, (ii) as to any Guarantor, a sale or other
disposition of all the Capital Stock of such Guarantor (other than to another
Guarantor), or, if such Guarantor not Holdings, any other transaction or
occurrence as a result of which such Guarantor ceases to be a Restricted
Subsidiary, in each case that is permitted under the Credit Agreement and
(iii) as to any Guarantor, such Guarantor becoming an Excluded Subsidiary.
2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share (based, to
the maximum extent permitted by law, on the respective Adjusted Net Worths of
the Guarantors on the date the respective payment is made) of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder that has not paid its
proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Agent and the other Secured Parties, and each Guarantor
shall remain liable to the Agent and the other Secured Parties for the full
amount guaranteed by such Guarantor hereunder.
2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the Agent
or any other Secured


-10-

--------------------------------------------------------------------------------





Party, no Guarantor shall be entitled to be subrogated to any of the rights of
the Agent or any other Secured Party against any Borrower or any other Guarantor
or any collateral security or guarantee or right of offset held by the Agent or
any other Secured Party for the payment of the Borrower Obligations, nor shall
any Guarantor seek or be entitled to seek any contribution or reimbursement from
the Borrower or any other Guarantor in respect of payments made by such
Guarantor hereunder, until all amounts owing to the Agent and the other Secured
Parties by the Borrowers on account of the Borrower Obligations are paid in full
in cash, no Letter of Credit shall be outstanding and the Commitments are
terminated. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash or any Letter of Credit shall remain outstanding
(and shall not have been cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the applicable Issuing Lenders) or any of the
Commitments shall remain in effect, such amount shall be held by such Guarantor
in trust for the Agent and the other Secured Parties, segregated from other
funds of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the Agent may determine.
2.4    Amendments, etc. with respect to the Obligations. To the maximum extent
permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the the Agent or any other Secured
Party may be rescinded by the Agent or such other Secured Party and any of the
Borrower Obligations continued, and the Borrower Obligations, or the liability
of any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, waived, modified,
accelerated, compromised, subordinated, waived, surrendered or released by the
Agent or any other Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, waived, modified, supplemented or terminated, in whole or in
part, as the Agent (or the Required Lenders or the applicable Lenders(s), as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Agent or any other Secured
Party for the payment of any of the Borrower Obligations may be sold, exchanged,
waived, surrendered or released. None of the Agent or any other Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for any of the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto, except to
the extent required by applicable law.
2.5    Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Agent or any other Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; each of the Borrower Obligations, and any obligation contained
therein, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended,


-11-

--------------------------------------------------------------------------------





amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between any of the Borrowers and any of the Guarantors, on the
one hand, and the Agent and the other Secured Parties, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 2. Each Guarantor waives,
to the maximum extent permitted by applicable law, diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon any
Borrower or any of the other Guarantors with respect to any of the Borrower
Obligations. Each Guarantor understands and agrees, to the extent permitted by
law, that the guarantee contained in this Section 2 shall be construed as a
continuing, absolute and unconditional guarantee of payment and not of
collection. Each Guarantor hereby waives, to the maximum extent permitted by
applicable law, any and all defenses (other than any claim alleging breach of a
contractual provision of any of the Loan Document) that it may have arising out
of or in connection with any and all of the following: (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Agent or any other Secured Party, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) that may at any time be
available to or be asserted by any of the Borrowers against the Agent or any
other Secured Party, (c) any change in the time, place, manner or place of
payment, amendment, or waiver or increase in any of the Obligations, (d) any
exchange, taking, or release of Security Collateral, (e) any change in the
structure or existence of any of the Borrowers, (f) any application of Security
Collateral to any of the Obligations, (g) any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Obligation or the
rights of the Agent or any other Secured Party with respect thereto, including,
without limitation: (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any of
the Borrowers or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of any of the Borrowers for the
Borrower Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Agent and any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any of the Borrowers, any other Guarantor or any
other Person or against any collateral security or guarantee for the Borrower
Obligations guaranteed by such


-12-

--------------------------------------------------------------------------------





Guarantor hereunder or any right of offset with respect thereto, and any failure
by the Agent or any other Secured Party to make any such demand, to pursue such
other rights or remedies or to collect any payments from any Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of any of the
Borrowers, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the Agent
or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
2.6    Reinstatement. The guarantee of any Guarantor contained in this Section 2
shall continue to be effective, or be reinstated, as the case may be, if at any
time payment, or any part thereof, of any of the Borrower Obligations guaranteed
by such Guarantor hereunder is rescinded or must otherwise be restored or
returned by the Agent or any other Secured Party upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of any Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.
2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Agent without set-off or counterclaim, in Dollars (or in the case
of any amount required to be paid in any other currency pursuant to the
requirements of the Credit Agreement or other agreement relating to the
respective Obligations, such other currency), at the Agent’s office specified in
Section 14.8 of the Credit Agreement or such other address as may be designated
in writing by the Agent to such Guarantor from time to time in accordance with
Section 14.8 of the Credit Agreement.
SECTION 3 GRANT OF SECURITY INTEREST
3.1    Grant. Each Grantor hereby grants, subject to existing licenses to use
the Copyrights, Patents, Trademarks and Trade Secrets granted by such Grantor in
the ordinary course of business, to the Agent, for the benefit of the Secured
Parties, a security interest in all of the Collateral of such Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Grantor, except as provided in Section 3.3. The term
“Collateral”, as to any Grantor, means the following property (wherever located)
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest, except as provided in Section 3.3:
(a)    all Accounts;
(b)    all Money (including all cash);
(c)    all Cash Equivalents;
(d)    all Chattel Paper;


-13-

--------------------------------------------------------------------------------





(e)    all Contracts (including contracts with any “qualified intermediaries”
with respect to any Like-Kind Exchange);
(f)    all Deposit Accounts;
(g)    all Documents;
(h)    all Equipment;
(i)    all General Intangibles;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property;
(n)    all Letter-of-Credit Rights;
(o)    all Rental Equipment;
(p)    all Vehicles;
(q)    all Fixtures;
(r)    all Commercial Tort Claims constituting Commercial Tort Actions described
in Schedule 7 (together with any Commercial Tort Actions subject to a further
writing provided in accordance with Section 5.2.12);
(s)    all books and records pertaining to any of the foregoing;
(t)    the Collateral Proceeds Account; and
(u)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral.
3.2    Pledged Collateral. Each Grantor that is a Pledgor, hereby grants to the
Agent, for the benefit of the Secured Parties, a security interest in all of the
Pledged Collateral of such Pledgor now owned or at any time hereafter acquired
by such Pledgor, and any Proceeds thereof, as collateral security for the prompt
and complete performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Pledgor, except as
provided in Section 3.3.


-14-

--------------------------------------------------------------------------------





3.3    Excluded Assets. No security interest is or will be granted pursuant to
this Agreement or any other Security Document in any right, title or interest of
any Grantor under or in, and “Collateral” and “Pledged Collateral” shall not
include (the following collectively, the “Excluded Assets”):
(a)    any interest in leased real property (including Fixtures) (and there
shall be no requirement to deliver landlord lien waivers, estoppels or
collateral access letters);
(b)    any fee interest in owned real property (including Fixtures);
(c)    any Instruments, Contracts, Chattel Paper, General Intangibles, Copyright
Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses or other
contracts or agreements with or issued by Persons other than Holdings, a
Subsidiary of Holdings or an Affiliate thereof (collectively, “Restrictive
Agreements”) that would otherwise be included in the Security Collateral (and
such Restrictive Agreements shall not be deemed to constitute a part of the
Security Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);
(d)    any assets over which the granting of such a security interest in such
assets by the applicable Grantor would be prohibited by any contract permitted
under the Credit Agreement (provided such contract was not entered into in
contemplation thereof), applicable law, regulation, permit, order or decree or
the organizational or joint venture documents of any non-wholly owned Subsidiary
(including permitted liens, leases and licenses), or requires a consent (to the
extent that, with respect to any assets that would otherwise constitute
Collateral, any applicable Grantor has sought such consent using commercially
reasonable efforts) of any Governmental Authority that has not been obtained (in
each case after giving effect to the applicable anti-assignment provisions of
the Code to the extent that the assignment of which is expressly deemed
effective under the Uniform Commercial Code notwithstanding such prohibition);
(e)    any assets to the extent that such security interests would result in
material adverse tax consequences to Holdings and its Subsidiaries as reasonably
determined by Holdings (it being understood that the Lenders shall not require
Holdings or any of its Subsidiaries to enter into any security agreements or
pledge agreements governed by foreign law);
(f)    any assets to the extent that the granting or perfecting of a security
interest in such assets would result in costs or consequences to Holdings or any
of its Subsidiaries as reasonably agreed in writing after the date hereof by
Holdings and the Agent that are excessive in view of the benefits that would be
obtained by the Secured Parties;
(g)    any (i) Equipment and/or Inventory (and/or related rights and/or assets)
that would otherwise be included in the Security Collateral (and such Equipment
and/or Inventory (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such Equipment and/or Inventory
(and/or related rights and/or assets) is subject to a Lien permitted by
Section 8.2 of the Credit Agreement and designated by Holdings to the Agent (but
only for so


-15-

--------------------------------------------------------------------------------





long as such Lien remains in place) and (ii) other property that would otherwise
be included in the Security Collateral (and such other property shall not be
deemed to constitute a part of the Security Collateral) if such other property
is subject to a Permitted Lien described in Section 8.2(n) or 8.2(r) of the
Credit Agreement and designated by Holdings to the Agent (but, in each case,
only for so long as such Liens are in place) and, if such Lien is in respect of
a Hedge Agreement, such other property consists solely of (x) cash, Cash
Equivalents or Temporary Cash Investments, together with proceeds, dividends and
distributions in respect thereof, (y) any assets relating to such assets,
proceeds, dividends or distributions or to obligations under any Hedge
Agreement, and/or (z) any other assets consisting of, relating to or arising
under or in connection with (1) any Hedge Agreements or (2) any other
agreements, instruments or documents related to any Hedge Agreement or to any of
the assets referred to in any of subclauses (x) through (z) of this clause (ii);
(h)    any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with (i) a Franchise Financing Disposition or Securitization
Transaction (or constitutes the proceeds or products of any property that has
been sold or otherwise transferred in connection with a Franchise Financing
Disposition or Securitization Transaction (except as provided in the proviso to
this subsection)) or (ii) a Sale and Leaseback Transaction permitted under
Section 8.5 of the Credit Agreement, or (B) is subject to any Permitted Lien and
consists of property subject to any such Sale and Leaseback transaction or
general intangibles related thereto (but only for so long as such Liens are in
place), provided that, notwithstanding the foregoing, a security interest of the
Agent shall attach to any money, securities or other consideration received by
any Grantor as consideration for the sale or other disposition of such property
as and to the extent such consideration would otherwise constitute Security
Collateral;
(i)    Equipment and/or Inventory (and/or related rights and/or assets) subject
to any Permitted Lien that secures Indebtedness permitted by the Credit
Agreement that is incurred to finance or refinance such Equipment and/or
Inventory and designated by Holdings to the Agent (but only for so long as such
Permitted Lien is in place);
(j)    without duplication, any Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) which is
specifically excluded from the definition of Pledged Stock by virtue of the
proviso contained in such definition;
(k)    any Capital Stock and other securities of a Subsidiary of Holdings to the
extent that the pledge of or grant of any other Lien on such Capital Stock and
other securities for the benefit of any holders of securities results in
Holdings or any of its Restricted Subsidiaries being required to file separate
financial statements for such Subsidiary with the Securities and Exchange
Commission (or any other governmental authority) pursuant to either Rule 3-10 or
3-16 of Regulation S‑X under the Securities Act, or any other law, rule or
regulation as in effect from time to time, but only to the extent necessary to
not be subject to such requirement;
(l)    any assets covered by a certificate of title, except to the extent such
assets constitute Eligible Service Vehicles or Eligible Rental Equipment, in
each case by operation of


-16-

--------------------------------------------------------------------------------





clause (f) of the definition of such term in the Credit Agreement, and are
included in the Borrowing Base;
(m)    any aircraft, airframes, aircraft engines, helicopters, vessels or
rolling stock or any Equipment or other assets constituting a part of any
thereof;
(n)    Letter-of-Credit Rights individually with a value of less than
$5,000,000;
(o)    for the avoidance of doubt, any Deposit Account and any Money, cash,
checks, other negotiable instrument, funds and other evidence of payment therein
held by any “qualified intermediary” in connection with any Like-Find Exchange;
(p)    any Money, cash, checks, other negotiable instrument, funds and other
evidence of payment held in any Deposit Account of Holdings or any of its
Subsidiaries in the nature of a security deposit with respect to obligations for
the benefit of Holdings or any of its Subsidiaries, which must be held for or
returned to the applicable counterparty under applicable law or pursuant to
contractual obligations;
(q)    any property that would otherwise be included in the Security Collateral
(and such property shall not be deemed to constitute a part of the Security
Collateral) if such property is subject to other Liens permitted by
Section 8.2(kk) of the Credit Agreement to the extent that, prior to or
simultaneously with such property being excluded from, and/or ceasing to
constitute a part of, the Security Collateral, one or more of the U.S. Borrowers
shall have repaid amounts outstanding under the Credit Agreement such that the
Aggregate Revolver Outstandings does not exceed the Borrowing Base (as set forth
in a Borrowing Base Certificate delivered on the date of such prepayment (with
appropriate adjustments to the form thereof) calculating the Borrowing Base
after giving effect to the exclusion of such property from the Security
Collateral);
(r)    Foreign Intellectual Property; and
(s)    any Goods in which a security interest is not perfected by filing a
financing statement in the office of the Secretary of State of the applicable
Grantor’s location (as determined by Section 9-307 of the Code), except to the
extent such Goods constitute Eligible Service Vehicles or Eligible Rental
Equipment, in each case by operation of clause (f) of the definition of such
term in the Credit Agreement, and are included in the Borrowing Base.
3.4    Intercreditor Relations. Notwithstanding anything herein to the contrary,
it is the understanding of the parties that the Liens granted pursuant to
Section 3.1 and 3.2 may, subject to any Acceptable Intercreditor Agreement, be
(x) pari passu and equal in priority to Liens granted to secure other senior
priority debt or (y) senior in priority to Liens granted to secure junior
priority obligations. The Agent acknowledges and agrees that the relative
priority of the Liens granted to the Agent and any other Person party to an
Acceptable Intercreditor Agreement shall be determined solely pursuant to the
applicable Acceptable Intercreditor Agreements, and not by priority as a matter
of law or otherwise. Notwithstanding anything herein to the contrary, the Liens
and security interest granted to the Agent pursuant to this Agreement and the
exercise of any right or remedy by the Agent hereunder are subject to the
provisions of the applicable Acceptable Intercreditor


-17-

--------------------------------------------------------------------------------





Agreements. In the event of any conflict between the terms of any Acceptable
Intercreditor Agreement and this Agreement, the terms of such Acceptable
Intercreditor Agreement shall govern and control as among the Agent and any
other secured creditor (or agent therefor) party to any such Acceptable
Intercreditor Agreement. In the event of any such conflict, each Grantor may act
(or omit to act) in accordance with such Acceptable Intercreditor Agreement, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so. Notwithstanding any other provision hereof, for so long as
any Obligations remain outstanding, any obligation hereunder to deliver to the
Agent any Security Collateral shall be satisfied by causing such Security
Collateral to be delivered to the Agent to be held in accordance with the
applicable Acceptable Intercreditor Agreement.
SECTION 4 REPRESENTATIONS AND WARRANTIES
4.1    Representations and Warranties of Each Guarantor. To induce the Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each
Guarantor hereby represents and warrants to the Agent and each other Secured
Party that the representations and warranties set forth in Article VI of the
Credit Agreement as they relate to such Guarantor or to the Loan Documents to
which such Guarantor is a party, each of which representations and warranties is
hereby incorporated herein by reference, are true and correct in all material
respects, and the Agent and each other Secured Party shall be entitled to rely
on each of such representations and warranties as if fully set forth herein;
provided that each reference in each such representation and warranty to
Holdings’ knowledge shall, for the purposes of this Section 4.1, be deemed to be
a reference to such Guarantor’s knowledge.
4.2    Representations and Warranties of Each Grantor. To induce the Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Grantor
hereby represents and warrants to the Agent and each other Secured Party that,
in each case after giving effect to the Transactions:
4.2.1    Title; No Other Liens. Except for the security interests granted to the
Agent for the benefit of the Secured Parties pursuant to this Agreement and the
other Liens permitted to exist on such Grantor’s Collateral by the Credit
Agreement (including, without limitation, Section 8.2 thereof), such Grantor
owns each item of such Grantor’s Collateral free and clear of any and all Liens.
Except as set forth on Schedule 3, no currently effective financing statement or
other similar public notice with respect to any Lien securing Indebtedness on
all or any part of such Grantor’s Security Collateral is on file or of record in
any public office in the United States of America, any state, territory or
dependency thereof or the District of Columbia, except, in each case, such as
have been filed in favor of the Agent for the benefit of the Secured Parties
pursuant to this Agreement or as relate to Liens permitted by the Credit
Agreement (including without limitation Section 8.2 thereof) or any other Loan
Document or for which termination statements will be delivered on the Closing
Date.


4.2.2    Perfected First Priority Liens.


-18-

--------------------------------------------------------------------------------





(a)    This Agreement is effective to create, as collateral security for the
Obligations of such Grantor, valid and enforceable Liens on such Grantor’s
Security Collateral in favor of the Agent for the benefit of the Secured
Parties, except as to enforcement, as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.
(b)    Except with regard to (i) Liens (if any) on Specified Assets and (ii) any
rights in favor of the United States government as required by law (if any),
upon the completion of the Filings and, with respect to Instruments, Chattel
Paper and Documents, upon the earlier of such Filing or the delivery to and
continuing possession by the Agent or the applicable Collateral Representative,
as applicable, in accordance with the applicable Acceptable Intercreditor
Agreement, of all Instruments, Chattel Paper and Documents a security interest
in which is perfected by possession, and the obtaining and maintenance of
“control” (as described in the Code) by the Agent or the applicable Collateral
Representative, as applicable (or their respective agents appointed for purposes
of perfection), in accordance with the applicable Acceptable Intercreditor
Agreement of all Deposit Accounts, blocked accounts, the Collateral Proceeds
Account, Electronic Chattel Paper and Letter-of-Credit Rights a security
interest in which is perfected by “control” and in the case of Commercial Tort
Actions (other than such Commercial Tort Actions listed on Schedule 7 on the
date of this Agreement), the taking of the actions required by Section 5.2.12
herein, the Liens created pursuant to this Agreement will constitute valid Liens
on and (to the extent provided herein) perfected security interests in such
Grantor’s Collateral in favor of the Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness, in each case other than Permitted Liens (and subject to any
applicable Acceptable Intercreditor Agreement), and enforceable as such as
against all other Persons other than Ordinary Course Transferees, except to the
extent that the recording of an assignment or other transfer of title to the
Agent or the applicable Collateral Representative (in accordance with the
applicable Acceptable Intercreditor Agreement) or the recording of other
applicable documents in the United States Patent and Trademark Office or United
States Copyright Office may be necessary for perfection or enforceability, and
except as to enforcement, as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing. As used in this
Section 4.2.2(b), the following terms shall have the following meanings:
“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, (iii) the recordation on the
certificate of title related thereto of each Lien granted in favor of the Agent
hereunder on Rental Equipment, subject to certificate of title statutes, and
(iv) any filings after the Closing Date in any other jurisdiction as may be
necessary under any Requirement of Law.
“Financing Statements”: the financing statements delivered to the Agent by such
Grantor on the Closing Date for filing in the jurisdictions listed in
Schedule 4.


-19-

--------------------------------------------------------------------------------





“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.
“Permitted Liens”: Liens permitted pursuant to the Loan Documents, including
without limitation those permitted to exist pursuant to Section 8.2 of the
Credit Agreement.
“Specified Assets”: the following property and assets of such Grantor:
(1) Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and acceptance of
intellectual property security agreements in the United States Patent and
Trademark Office or (b) such Patents, Patent Licenses, Trademarks and Trademark
Licenses are not, individually or in the aggregate, material to the business of
the Borrowers and their Subsidiaries taken as a whole;
(2) Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by the filing and acceptance of intellectual property security
agreements in the United States Copyright Office or (b) the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction is not
applicable to the creation or perfection of Liens thereon;
(3) Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;
(4) goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;
(5) (x) Fixtures and (y) Vehicles and any other assets subject to certificates
of title, except in the case of this clause (y) to the extent such assets
constitute Eligible Service Vehicles or Eligible Rental Equipment, in each case
by operation of clause (f) of the definition of such term in the Credit
Agreement, and are included in the Borrowing Base;
(6) Contracts, Accounts or receivables subject to the Assignment of Claims Act;


-20-

--------------------------------------------------------------------------------





(7) Money and Cash Equivalents other than (x) identifiable cash proceeds and
(y) Cash Equivalents constituting Investment Property to the extent a security
interest is perfected by the filing of a financing statement under the Uniform
Commercial Code;
(8) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable cash proceeds or which have
not been transferred to or deposited in the Collateral Proceeds Account (if any)
or to a blocked account; and
(9) uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement); and
(10) Letter-of-Credit Rights and Commercial Tort Claims.
4.2.3    Jurisdiction of Organization. On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.
4.2.4    Farm Products. None of such Grantor’s Collateral constitutes, or is the
Proceeds of, Farm Products.
4.2.5    Accounts Receivable. The amounts represented by such Grantor to the
Agent or the other Secured Parties from time to time as owing by each account
debtor or by all account debtors in respect of such Grantor’s Accounts
Receivable constituting Collateral will at such time be the correct amount, in
all material respects, actually owing by such account debtor or debtors
thereunder, except to the extent that appropriate reserves therefor have been
established on the books of such Grantor in accordance with GAAP. Unless
otherwise indicated in writing to the Agent, each Account Receivable of such
Grantor arises out of a bona fide sale and delivery of goods or rendition of
services by such Grantor. Such Grantor has not given any account debtor any
deduction in respect of the amount due under any such Account, except in the
ordinary course of business or as such Grantor may otherwise advise the Agent in
writing.
4.2.6    Patents, Copyrights and Trademarks. Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without limitation, material Trademark
Licenses for registered Trademarks, material Copyright Licenses for registered
Copyrights and material Patent Licenses for registered Patents but excluding
licenses to commercially available “off-the-shelf” software) owned by such
Grantor in its own name as of the date hereof, in each case, that is solely
United States Intellectual Property.
4.3    Representations and Warranties of Each Pledgor. To induce the Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Pledgor
hereby represents and warrants to the Agent and each other Secured Party that:


-21-

--------------------------------------------------------------------------------





4.3.1    Except as provided in Section 3.3, the shares of Pledged Stock pledged
by such Pledgor hereunder constitute (i) in the case of shares of a Domestic
Subsidiary or Canadian Subsidiary, all the issued and outstanding shares of all
classes of the Capital Stock of such Domestic Subsidiary or such Canadian
Subsidiary owned by such Pledgor and (ii) in the case of any Pledged Stock
constituting Capital Stock of any Foreign Subsidiary (other than a Canadian
Subsidiary), such percentage as is specified on Schedule 2 of all the issued and
outstanding shares of all classes of the Capital Stock of each such Foreign
Subsidiary owned by such Pledgor.
4.3.2    [Reserved].
4.3.3    Such Pledgor is the record and beneficial owner of, and has good title
to, the Pledged Securities pledged by it hereunder, free of any and all Liens
securing Indebtedness owing to any other Person, except the security interest
created by this Agreement and Permitted Liens.
4.3.4    Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the delivery to the Agent or the
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, of the certificates evidencing
the Pledged Securities held by such Pledgor together with executed undated stock
powers or other instruments of transfer, the security interest created in such
Pledged Securities constituting certificated securities by this Agreement,
assuming the continuing possession of such Pledged Securities by the Agent or
the applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, will constitute a valid,
perfected first priority (subject, in terms of priority only, to the priority of
the Liens of the applicable Collateral Representative) security interest in such
Pledged Securities to the extent provided in and governed by the Code,
enforceable in accordance with its terms against all creditors of such Pledgor
and any Persons purporting to purchase such Pledged Securities from such
Pledgor, to the extent provided in and governed by the Code, in each case
subject to Permitted Liens (and any applicable Acceptable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
4.3.5    Except with respect to security interests in Pledged Securities (if
any) constituting Specified Assets, upon the obtaining and maintenance of
“control” (as described in the Code) by the Agent or the applicable Collateral
Representative (or their respective agents appointed for purposes of
perfection), as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, of all Pledged Securities that constitute
uncertificated securities, the security interest created by this Agreement in
such Pledged Securities that constitute uncertificated securities, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of the applicable Collateral Representative)
security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and any applicable Acceptable Intercreditor


-22-

--------------------------------------------------------------------------------





Agreement), and except as to enforcement, as may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.
SECTION 5 COVENANTS
5.1    Covenants of Each Guarantor. Each Guarantor covenants and agrees with the
Agent and the other Secured Parties that, from and after the date of this
Agreement until the earliest to occur of (i) the date upon which the Loans and
all other Obligations then due and owing, shall have been paid in full in cash,
no Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the applicable Letter of Credit Issuer) and the Commitments
shall have terminated, (ii) as to any Guarantor, a sale or disposition of all
the Capital Stock of such Guarantor (other than to another Guarantor), or, if
such Guarantor is not Holdings, any other transaction or occurrence as a result
of which such Guarantor ceases to be a Restricted Subsidiary, in each case that
is permitted under the Credit Agreement or (iii) as to any Guarantor, such
Guarantor becoming an Excluded Subsidiary, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Restricted Subsidiaries.
5.2    Covenants of Each Grantor. Each Grantor covenants and agrees with the
Agent and the other Secured Parties that, from and after the date of this
Agreement until the earliest to occur of (i) the date upon which the Loans and
all other Obligations then due and owing shall have been paid in full in cash,
no Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized in a manner reasonably satisfactory to the applicable
Letter of Credit Issuer) and the Commitments shall have terminated, (ii) as to
any Grantor, a sale or disposition of all the Capital Stock of such Grantor
(other than to another Guarantor), or any other transaction or occurrence as a
result of which such Grantor ceases to be a Restricted Subsidiary, in each case
that is permitted under the Credit Agreement or (iii) as to any Grantor, such
Grantor becoming an Excluded Subsidiary:
5.2.1    Delivery of Instruments and Chattel Paper. If any amount payable under
or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Agent, for the benefit of the
Secured Parties. In the event that an Event of Default shall have occurred and
be continuing, upon the request of the Agent or the applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, such Instrument or Chattel Paper (other than ordinary
course rental contracts for Rental Equipment and Vehicles) shall be promptly
delivered to the Agent or the applicable Collateral Representative, as
applicable, in accordance with the applicable Acceptable Intercreditor
Agreement, duly indorsed in a manner reasonably satisfactory to the Agent or the
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable


-23-

--------------------------------------------------------------------------------





Intercreditor Agreement, to be held as Collateral pursuant to this Agreement.
Such Grantor shall not permit any other Person to possess any such Collateral at
any time other than in connection with any sale or other disposition of such
Collateral in a transaction permitted by the Credit Agreement or as contemplated
by the Acceptable Intercreditor Agreements.
5.2.2    [Reserved].
5.2.3    Payment of Obligations. Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that failure to
do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.
5.2.4    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Section 4.2.2 and
to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).
(b)    Such Grantor will furnish to the Agent from time to time statements and
schedules further identifying and describing such Grantor’s Collateral and such
other reports in connection with such Grantor’s Collateral as the Agent may
reasonably request in writing, all in reasonable detail.
(c)    At any time and from time to time, upon the written request of the Agent,
and at the sole expense of such Grantor, such Grantor will promptly and duly
execute and deliver such further instruments and documents and take such further
actions as the Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Grantor, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any United States jurisdiction with respect to the
security interests created hereby; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Borrowers
nor any Grantor will be required to (i) take any action in any jurisdiction
other than the United States of America, or required by the laws of any such
jurisdiction, or to enter into any security agreement or pledge agreement
governed by the laws of any such jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of the United
States of America or to perfect any security interests (or other Liens) in any
Collateral, (ii) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by Section 7.17 of the Credit


-24-

--------------------------------------------------------------------------------





Agreement and (B) in the case of Collateral that constitutes Capital Stock or
Intercompany Notes in certificated form, delivering such Capital Stock or
Intercompany Notes and any necessary transfer powers or endorsements (in the
case of Intercompany Notes, limited to any such note with a principal amount in
excess of $5,000,000) to the Agent (or another Person as required under any
applicable Acceptable Intercreditor Agreement), (iii) take any action in order
to perfect any security interests in any cash, deposit accounts or securities
accounts (except as required by Section 7.17 of the Credit Agreement and to the
extent perfected automatically or by the filing of a financing statement under
the Code), (iv) deliver landlord lien waivers, estoppels or collateral access
letters or (v) file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property constituting Excluded
Assets.
(d)    The Agent may grant extensions of time for the creation and perfection of
security interests in, or the obtaining a delivery of documents or other
deliverables with respect to, particular assets of any Grantor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
5.2.5    Changes in Name, Jurisdiction of Organization, etc. Such Grantor will
give prompt written notice to the Agent of any change in its name or location
(as determined by Section 9-307 of the Code) (whether by merger or otherwise)
(and in any event within 30 days of such change); provided that, promptly after
receiving a written request from the Agent, such Grantor shall deliver to the
Agent copies (or other evidence of filing) of all additional filed financing
statements and other documents reasonably necessary to maintain the validity,
perfection and priority of the security interests created hereunder and other
documents reasonably requested by the Agent to maintain the validity, perfection
and priority of the security interests as and to the extent provided for herein.
5.2.6    [Reserved].
5.2.7    Pledged Stock. In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Agent promptly in
writing of the occurrence of any of the events described in Section 5.3.1 with
respect to the Pledged Stock issued by it and (iii) the terms of Sections 6.3(c)
and 6.7 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Stock issued by it.
5.2.8    Accounts Receivable.
(a)    With respect to Accounts Receivable constituting Collateral, other than
in the ordinary course of business or as permitted by the Loan Documents, such
Grantor will not (i) grant any extension of the time of payment of any of such
Grantor’s Accounts Receivable, (ii) compromise or settle any such Account
Receivable for less than the full amount thereof, (iii) release, wholly or
partially, any Person liable for the payment of any such Account Receivable,
(iv) allow any credit or discount whatsoever on any such Account Receivable or
(v) amend, supplement or modify any such Account Receivable unless such
extensions, compromises,


-25-

--------------------------------------------------------------------------------





settlements, releases, credits, discounts, amendments, supplements or
modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable constituting Collateral taken as a whole.
(b)    Such Grantor will deliver to the Agent a copy of each material demand,
notice or document received by it from any obligor under the Accounts Receivable
constituting Collateral that disputes the validity or enforceability of more
than 10% of the aggregate amount of the then outstanding Accounts Receivable.
5.2.9    Maintenance of Records.
(a)    Such Grantor will keep and maintain at its own cost and expense
reasonably satisfactory and complete records of its Collateral, including,
without limitation, a record of all payments received and all credits granted
with respect to such Collateral, and shall mark such records to evidence this
Agreement and the Liens and the security interests created hereby.
5.2.10    Acquisition of Intellectual Property. Within 90 days after the end of
each calendar year, each Grantor will notify the Agent of any acquisition by
such Grantor of (i) any registration of any material United States Copyright,
Patent or Trademark or (ii) any exclusive rights under a material United States
Copyright License, Patent License or Trademark License constituting Collateral,
and each applicable Grantor shall take such actions as may be reasonably
requested by the Agent (but only to the extent such actions are within such
Grantor’s control) to perfect the security interest granted to the Agent and the
other Secured Parties therein, to the extent provided herein in respect of any
United States Copyright, Patent or Trademark constituting Collateral on the date
hereof, by (x) the execution and delivery of an amendment or supplement to this
Agreement (or amendments to any such agreement previously executed or delivered
by such Grantor) and/or (y) the making of appropriate filings (I) of financing
statements under the Uniform Commercial Code of any applicable jurisdiction
and/or (II) in the United States Patent and Trademark Office, or with respect to
Copyrights and Copyright Licenses, the United States Copyright Office).
5.2.11    [Reserved].
5.2.12    Commercial Tort Actions. All Commercial Tort Actions of each Grantor
in existence on the date of this Agreement, known to such Grantor on the date
hereof, are described in Schedule 7. If any Grantor shall at any time after the
date of this Agreement acquire a Commercial Tort Action, such Grantor shall
promptly notify the Agent thereof in a writing signed by such Grantor and
describing the details thereof and shall grant to the Agent in such writing a
security interest therein and in the proceeds thereof, all upon and subject to
the terms of this Agreement.
5.2.13    Deposit Accounts, Etc. Such Grantor shall take, or refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no breach of Section 7.17 of the Credit
Agreement is caused by the failure to take such action or to refrain from taking
such action by such Grantor or any of its Subsidiaries.
5.2.14    Protection of Trademarks. Such Grantor shall, with respect to any
Trademarks that are material to the business of such Grantor, use commercially
reasonable efforts


-26-

--------------------------------------------------------------------------------





not to cease the use of any of such Trademarks or fail to maintain the level of
the quality of products sold and services rendered under any of such Trademarks
at a level at least substantially consistent with the quality of such products
and services as of the date hereof, and shall use commercially reasonable
efforts to take all steps reasonably necessary to ensure that licensees of such
Trademarks use such consistent standards of quality, in each case, except as
would not reasonably be expected to have a Material Adverse Effect.
5.2.15    Protection of Intellectual Property. Subject to the Credit Agreement,
such Grantor shall use commercially reasonable efforts not to do any act or omit
to do any act whereby any of the Intellectual Property that is material to the
business of Grantor may lapse, expire, or become abandoned, or unenforceable,
except as would not reasonably be expected to have a Material Adverse Effect.
5.2.16    [Reserved].
5.3    Covenants of Each Pledgor. Each Pledgor covenants and agrees with the
Agent and the other Secured Parties that, from and after the date of this
Agreement until the earliest to occur of (i) the Loans and all other Obligations
then due and owing shall have been paid in full in cash, no Letter of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Letter of Credit Issuer) and the Commitments shall have
terminated, (ii) as to any Pledgor, a sale or disposition of all the Capital
Stock (other than to another Guarantor), or any other transaction or occurrence
as a result of which such Pledgor (other than Holdings) ceases to be a
Restricted Subsidiary, in each case that is permitted under the Credit Agreement
or (iii) as to any Pledgor, such Pledgor becoming an Excluded Subsidiary:
5.3.1    Additional Shares. If such Pledgor shall, as a result of its ownership
of its Pledged Stock, become entitled to receive or shall receive any stock
certificate (including, without limitation, any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Pledgor shall accept the same as the agent of the Agent and the
other Secured Parties, hold the same in trust for the Agent and the other
Secured Parties and deliver the same forthwith to the Agent (who will hold the
same on behalf of the Secured Parties) or any applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, in the exact form received, duly indorsed by such
Pledgor to the Agent or any applicable Collateral Representative, as applicable,
in accordance with the applicable Acceptable Intercreditor Agreement, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor, to be held by the Agent or any applicable
Collateral Representative, as applicable, in accordance with the applicable
Acceptable Intercreditor Agreement, subject to the terms hereof, as additional
collateral security for the Obligations (subject to Section 3.3). If an Event of
Default shall have occurred and be continuing, any sums paid upon or in respect
of the Pledged Stock upon the liquidation or dissolution of any Issuer (except
any liquidation or dissolution of any Subsidiary of Holdings in accordance with
the


-27-

--------------------------------------------------------------------------------





Credit Agreement) shall be paid over to the Agent or any applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, to be held by the Agent or any applicable Collateral
Representative, as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Stock or any property shall be distributed
upon or with respect to the Pledged Stock pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall be delivered to the Agent or any
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, to be held by the Agent or any
applicable Collateral Representative, as applicable, in accordance with the
applicable Acceptable Intercreditor Agreement, subject to the terms hereof as
additional collateral security for the Obligations, in each case except as
otherwise provided by the applicable Acceptable Intercreditor Agreement. If any
sums of money or property so paid or distributed in respect of the Pledged Stock
shall be received by such Pledgor, such Pledgor shall, until such money or
property is paid or delivered to the Agent or any applicable Collateral
Representative as applicable, in accordance with the applicable Acceptable
Intercreditor Agreement, hold such money or property in trust for the Secured
Parties, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations.
5.3.2    [Reserved].
5.3.3    Pledged Notes. Such Pledgor shall, on the date of this Agreement (or on
such later date upon which it becomes a party hereto pursuant to Section 9.15),
deliver to the Agent or the applicable Collateral Representative, as applicable,
in accordance with the applicable Acceptable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor (excluding any Pledged Note the
principal amount of which does not exceed $5,000,000), endorsed in blank or, at
the request of the Agent, endorsed to the Agent. Furthermore, within ten
Business Days after any Pledgor obtains a Pledged Note with a principal amount
in excess of $5,000,000, such Pledgor shall cause such Pledged Note to be
delivered to the Agent or the applicable Collateral Representative, as
applicable, in accordance with the applicable Acceptable Intercreditor
Agreement, endorsed in blank or, at the request of the Agent or the applicable
Collateral Representative, as applicable, in accordance with the applicable
Acceptable Intercreditor Agreement, endorsed to the Agent or the applicable
Collateral Representative, as applicable, in accordance with the applicable
Acceptable Intercreditor Agreement.
5.3.4    Maintenance of Security Interest.
(a)    Such Pledgor shall use commercially reasonable efforts to defend the
security interest created by this Agreement in such Pledgor’s Pledged Collateral
against the claims and demands of all Persons whomsoever. At any time and from
time to time, upon the written request of the Agent and at the sole expense of
such Pledgor, such Pledgor will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such Pledgor;
provided that, notwithstanding any other provision of this Agreement or any
other Loan Document, neither the Borrowers nor any


-28-

--------------------------------------------------------------------------------





Grantor will be required to (i) take any action in any jurisdiction other than
the United States of America, or required by the laws of any such jurisdiction,
or to enter into any security agreement or pledge agreement governed by the laws
of any such jurisdiction, in order to create any security interests (or other
Liens) in assets located or titled outside of the United States of America or to
perfect any security interests (or other Liens) in any Collateral, (ii) deliver
control agreements with respect to, or confer perfection by “control” over, any
deposit accounts, bank or securities account or other Collateral, except (A) as
required by Section 7.17 of the Credit Agreement and (B) in the case of
Collateral that constitutes Capital Stock or Intercompany Notes in certificated
form, delivering such Capital Stock or Intercompany Notes (in the case of
Intercompany Notes, limited to any such note with a principal amount in excess
of $5,000,000) to the Agent (or another Person as required under any applicable
Acceptable Intercreditor Agreement), (iii) take any action in order to perfect
any security interests in any cash, deposit accounts or securities accounts
(except as required by Section 7.17 of the Credit Agreement and to the extent
perfected automatically or by the filing of a financing statement under the
Code), (iv) deliver landlord lien waivers, estoppels or collateral access
letters or (v) file any fixture filing with respect to any security interest in
Fixtures affixed to or attached to any real property constituting Excluded
Assets.
(b)    The Agent may grant extensions of time for the creation and perfection of
security interests in, or the obtaining an delivery of documents or other
deliverables with respect to, particular assets of any Pledgor where it
determines that such action cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required to be
accomplished by this Agreement or any other Security Documents.
SECTION 6 REMEDIAL PROVISIONS
6.1    Certain Matters Relating to Accounts.
(a)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default, subject to any applicable Acceptable
Intercreditor Agreement, the Agent shall have the right (but not the obligation)
to make test verifications of the Accounts Receivable constituting Collateral in
any reasonable manner and through any reasonable medium that it reasonably
considers advisable, and the relevant Grantor shall furnish all such assistance
and information as the Agent may reasonably require in connection with such test
verifications. At any time and from time to time after the occurrence and during
the continuance of an Event of Default, subject to any applicable Acceptable
Intercreditor Agreement, upon the Agent’s reasonable request and at the expense
of the relevant Grantor, such Grantor shall cause independent public accountants
or others reasonably satisfactory to the Agent to furnish to the Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Accounts Receivable constituting Collateral.
(b)    The Agent hereby authorizes each Grantor to collect such Grantor’s
Accounts Receivable constituting Collateral and the Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default specified in Section 10.1(a) of the Credit
Agreement, subject to any applicable Acceptable Intercreditor Agreement). If
required by the Agent at any time after the occurrence and during the
continuance of an Event of Default specified in Section 10.1(a) of the Credit
Agreement, subject to any applicable Acceptable Intercreditor Agreement, any
Proceeds constituting payments or other cash proceeds of Accounts


-29-

--------------------------------------------------------------------------------





Receivables constituting Collateral, when collected by such Grantor, (i) shall
be forthwith (and, in any event, within two Business Days of receipt by such
Grantor) deposited in, or otherwise transferred by such Grantor to, the
Collateral Proceeds Account, subject to withdrawal by the Agent for the account
of the Secured Parties only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Agent and the other Secured
Parties, segregated from other funds of such Grantor. All Proceeds constituting
collections or other cash proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Grantor in trust
for the benefit of the Agent and the other Secured Parties) shall continue to be
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as hereinafter provided. At any time when an Event of
Default specified in Section 10.1(a) of the Credit Agreement has occurred and is
continuing, subject to any applicable Acceptable Intercreditor Agreement, at the
Agent’s election, the Agent may apply all or any part of the funds on deposit in
the Collateral Proceeds Account established by the relevant Grantor to the
payment of the Obligations of such Grantor then due and owing, such application
to be made as set forth in Section 6.5 hereof. So long as no Event of Default
has occurred and is continuing, the funds on deposit in the Collateral Proceeds
Account shall be remitted as provided in Section 6.1(d) hereof.
(c)    At any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Section 10.1(a) of the Credit
Agreement, subject to any applicable Acceptable Intercreditor Agreement, at the
Agent’s request, each Grantor shall deliver to the Agent copies or, if required
by the Agent for the enforcement thereof or foreclosure thereon, originals of
all documents held by such Grantor evidencing, and relating to, the agreements
and transactions that gave rise to such Grantor’s Accounts Receivable
constituting Collateral, including, without limitation, all statements relating
to such Grantor’s Accounts Receivable constituting Collateral and all orders,
invoices and shipping receipts.
(d)    So long as no Event of Default has occurred and is continuing, the Agent
shall instruct the Collateral Account Bank to promptly remit any funds on
deposit in each Grantor’s Collateral Proceeds Account to such Grantor’s General
Fund Account or any other account designated by such Grantor. In the event that
an Event of Default has occurred and is continuing, subject to any applicable
Acceptable Intercreditor Agreement, the Agent and the Grantors agree that the
Agent, at its option, may require that each Collateral Proceeds Account and the
General Fund Account of each Grantor be established at the Agent or at another
institution reasonably acceptable to the Agent. Each Grantor shall have the
right, at any time and from time to time when no Event of Default has occurred
or is continuing, to withdraw such of its own funds from its own General Fund
Account, and to maintain such balances in its General Fund Account, as it shall
deem to be necessary or desirable.
6.2    Communications with Obligors; Grantors Remain Liable.
(a)    The Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Section 10.1(a) of the Credit Agreement (subject to any
applicable Acceptable Intercreditor Agreement), communicate with obligors under
the Accounts Receivable constituting Collateral and


-30-

--------------------------------------------------------------------------------





parties to the Contracts (in each case, to the extent constituting Collateral)
to verify with them to the Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.
(b)    Upon the request of the Agent at any time after the occurrence and during
the continuance of an Event of Default specified in Section 10.1(a) of the
Credit Agreement (subject to any applicable Acceptable Intercreditor Agreement),
each Grantor shall notify obligors on such Grantor’s Accounts Receivable and
parties to such Grantor’s Contracts (in each case, to the extent constituting
Collateral) that such Accounts Receivable and such Contracts have been assigned
to the Agent, for the benefit of the Secured Parties, and that payments in
respect thereof shall be made directly to the Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of such Grantor’s Accounts Receivable to observe and
perform all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. None of the Agent or any other Secured Party shall have any obligation
or liability under any Account Receivable (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the Agent or any
other Secured Party of any payment relating thereto, nor shall the Agent or any
other Secured Party be obligated in any manner to perform any of the obligations
of any Grantor under or pursuant to any Account Receivable (or any agreement
giving rise thereto) to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.
6.3    Pledged Stock.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Agent shall have given notice to the relevant Pledgor of the Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b), each Pledgor shall
be permitted to receive all cash dividends and distributions paid in respect of
the Pledged Stock (subject to the last two sentences of Section 5.3.1 of this
Agreement) and all payments made in respect of the Pledged Notes, to the extent
permitted in the Credit Agreement, and to exercise all voting and corporate
rights with respect to the Pledged Stock.
(b)    Subject to each applicable Acceptable Intercreditor Agreement, if an
Event of Default shall occur and be continuing and the Agent shall give written
notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors, (i) the Agent or the applicable Collateral Representative, as
applicable, in accordance with the terms of each applicable Acceptable
Intercreditor Agreement, shall have the right to receive any and all cash
dividends, payments or other Proceeds paid in respect of the Pledged Stock and
make application thereof to the Obligations of the relevant Pledgor as and in
such order as is provided in Section 6.5, and (ii) any or all of the Pledged
Stock shall be registered in the name of the Agent or the applicable Collateral
Representative, or the respective nominee thereof, and the Agent, the applicable
Collateral Representative, as applicable through its respective nominee, if
applicable, in accordance with the terms of each applicable Acceptable
Intercreditor Agreement, may thereafter exercise (x) all voting,


-31-

--------------------------------------------------------------------------------





corporate and other rights pertaining to such Pledged Stock at any meeting of
shareholders of the relevant Issuer or Issuers or otherwise and (y) any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such Pledged Stock as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the relevant Pledgor or the Agent or the
applicable Collateral Representative, as applicable, in accordance with the
terms of each applicable Acceptable Intercreditor Agreement, of any right,
privilege or option pertaining to such Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Agent or the applicable Collateral
Representative, as applicable in accordance with the terms of each applicable
Acceptable Intercreditor Agreement, may reasonably determine), all without
liability to the maximum extent permitted by applicable law (other than for its
gross negligence or willful misconduct) except to account for property actually
received by it, but the Agent or the applicable Collateral Representative, as
applicable, in accordance with the terms of each applicable Acceptable
Intercreditor Agreement, shall have no duty, to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Agent or the applicable Collateral
Representative, as applicable in accordance with the terms of the Acceptable
Intercreditor Agreements, shall not exercise any voting or other consensual
rights pertaining to the Pledged Stock in any way that would constitute an
exercise of the remedies described in Section 6.6 other than in accordance with
Section 6.6.
(c)    Each Pledgor hereby authorizes and instructs each Issuer or maker of any
Pledged Securities pledged by such Pledgor hereunder to, subject to each
applicable Acceptable Intercreditor Agreement, (i) comply with any instruction
received by it from the Agent in writing with respect to Capital Stock in such
Issuer that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Agent.
6.4    Proceeds to be Turned Over to Agent. In addition to the rights of the
Agent and the other Secured Parties specified in Section 6.1 with respect to
payments of Accounts Receivable constituting Collateral, subject to each
applicable Acceptable Intercreditor Agreement, if an Event of Default shall
occur and be continuing, and the Agent shall have instructed any Grantor to do
so, all Proceeds of Collateral received by such Grantor consisting of cash,
checks and other Cash Equivalent items shall be held by such Grantor in trust
for the Agent and the other Secured Parties, and any other secured parties under
an Acceptable Intercreditor Agreement, or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Acceptable Intercreditor Agreement, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the Agent
or the applicable Collateral Representative, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the terms of
the applicable Acceptable Intercreditor Agreement, in the exact form received by
such Grantor (duly indorsed by such Grantor to the Agent or the applicable
Collateral Representative,


-32-

--------------------------------------------------------------------------------





as applicable, in accordance with the terms of the applicable Acceptable
Intercreditor Agreement, if required). All Proceeds of Collateral received by
the Agent hereunder shall be held by the Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control, subject to each
applicable Acceptable Intercreditor Agreement. All Proceeds of Collateral while
held by the Agent in such Collateral Proceeds Account (or by the relevant
Grantor in trust for the Agent and the other Secured Parties) shall continue to
be held as collateral security for all the Obligations of such Grantor and shall
not constitute payment thereof until applied as provided in Section 6.5 and each
applicable Acceptable Intercreditor Agreement.
6.5    Application of Proceeds. It is agreed that if an Event of Default shall
occur and be continuing, any and all Proceeds of the relevant Grantor’s
Collateral (as defined in the Credit Agreement) received by the Agent (whether
from the relevant Grantor or otherwise) shall be held by the Agent for the
benefit of the Secured Parties as collateral security for the Obligations of the
relevant Grantor (whether matured or unmatured), and/or then or at any time
thereafter may, in the sole discretion of the Agent, subject to each applicable
Acceptable Intercreditor Agreement, be applied by the Agent against the
Obligations of the relevant Grantor then due and owing in the order of priority
set forth in Section 4.6 of the Credit Agreement.
6.6    Code and Other Remedies. Subject to each applicable Acceptable
Intercreditor Agreement, if an Event of Default shall occur and be continuing,
the Agent, on behalf of the Secured Parties, may (but shall not be obligated to)
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code (whether or not the Code
applies to the affected Security Collateral) and under any other applicable law
and in equity. Without limiting the generality of the foregoing, to the extent
permitted by applicable law, the Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances (but shall not be obligated to),
forthwith (subject to the terms of any documentation governing any Franchise
Financing Disposition or Securitization Transaction) collect, receive,
appropriate and realize upon the Security Collateral, or any part thereof,
and/or may forthwith, subject to any existing reserved rights or licenses, sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Security Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Agent or any other Secured Party
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. To the extent permitted by law, the Agent or any
other Secured Party shall have the right, upon any such sale or sales, to
purchase the whole or any part of the Security Collateral so sold, free of any
right or equity of redemption in such Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Agent’s request
(subject to the terms of any documentation governing any Franchise Financing
Disposition or Securitization Transaction and subject to each applicable
Acceptable Intercreditor Agreement), to assemble the Security Collateral and
make it available to the Agent at places which the Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Agent shall apply
the net proceeds


-33-

--------------------------------------------------------------------------------





of any action taken by it pursuant to this Section 6.6, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Security Collateral or in
any way relating to the Security Collateral or the rights of the Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations of the relevant Grantor then due and owing, in the order of priority
specified in Section 6.5 above, and only after such application and after the
payment by the Agent of any other amount required by any provision of law,
including, without limitation, Section 9615(a)(3) of the Code, need the Agent
account for the surplus, if any, to such Grantor. To the extent permitted by
applicable law, (i) such Grantor waives all claims, damages and demands it may
acquire against the Agent or any other Secured Party arising out of the
repossession, retention or sale of the Security Collateral, other than any such
claims, damages and demands that may arise from the gross negligence or willful
misconduct of any of the Agent or such other Secured Party, and (ii) if any
notice of a proposed sale or other disposition of Security Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition. Each Grantor hereby
consents to the non-exclusive royalty free use by the Agent of any Intellectual
Property included in the Collateral for the purposes of disposing of any
Security Collateral. Each Grantor also hereby consents to the non-exclusive
royalty free use by the Agent of any trademarks, service marks or business names
owned by such Grantor in Canada solely for the purposes of disposing of any
Security Collateral of the Canadian Borrower that is pledged to the Agent
pursuant to the Canadian Security Documents.
6.7    Registration Rights.
(a)    Subject to each applicable Acceptable Intercreditor Agreement, if the
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to Section 6.6, and if in the reasonable opinion of the Agent it
is necessary or reasonably advisable to have the Pledged Stock (other than
Pledged Stock of a Special Purpose Vehicle), or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the Agent, necessary or advisable to register such Pledged Stock, or that
portion thereof to be sold, under the provisions of the Securities Act, (ii) use
its reasonable best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of not more than one
year from the date of the first public offering of such Pledged Stock, or that
portion thereof to be sold, and (iii) make all amendments thereto and/or to the
related prospectus which, in the reasonable opinion of the Agent, are necessary
or advisable, all in conformity with the requirements of the Securities Act and
the rules and regulations of the Securities and Exchange Commission applicable
thereto. Such Pledgor agrees to use its reasonable best efforts to cause such
Issuer to comply with the provisions of the securities or “Blue Sky” laws of any
and all states and the District of Columbia that the Agent shall reasonably
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act.


-34-

--------------------------------------------------------------------------------





(b)    Such Pledgor recognizes that the Agent may be unable to effect a public
sale of any or all such Pledged Stock, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws or
otherwise, and may be compelled to resort to one or more private sales thereof
to a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof. Such Pledgor acknowledges and
agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, to the extent permitted by applicable law, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Agent shall not be under any obligation to delay a sale of any of
the Pledged Stock for the period of time necessary to permit the Issuer thereof
to register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
(c)    Such Pledgor agrees to use its reasonable best efforts to do or cause to
be done all such other acts as may be necessary to make such sale or sales of
all or any portion of such Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Such Pledgor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Agent and the Lenders,
that the Agent and the Lenders have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Pledgor, and to the
extent permitted by applicable law, such Pledgor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing
under the Credit Agreement.
6.8    Waiver; Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Security Collateral are
insufficient to pay in full, the Loans and, to the extent then due and owing,
all other Obligations of such Grantor and the reasonable fees and disbursements
of any attorneys employed by the Agent or any other Secured Party to collect
such deficiency.
6.9    Certain Undertakings with Respect to Special Purpose Vehicles.
(a)    The Agent and each Secured Party agrees that, prior to the date that is
one year and one day after the payment in full of all of the obligations of each
Special Purpose Vehicle in connection with and under each securitization with
respect to which any Special Purpose Vehicle is a party, (i) the Agent and other
Secured Parties shall not be entitled, whether before or after the occurrence of
any Event of Default, to (A) institute against, or join any other Person in
instituting against, any Special Purpose Vehicle any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding or other similar proceeding
under the laws of the United States or any State thereof or of any foreign
jurisdiction, (B) transfer and register the capital stock of any Special Purpose
Vehicle or any other instrument in the name of the Agent or a Secured Party or
any designee or nominee thereof, (C) foreclose such security interest regardless
of the bankruptcy or insolvency of Holdings or any other Subsidiary,
(D) exercise any voting rights granted or appurtenant to such capital stock of
any Special Purpose Vehicle or any other instrument or (E) enforce any right
that


-35-

--------------------------------------------------------------------------------





the holder of any such capital stock of any Special Purpose Vehicle or any other
instrument might otherwise have to liquidate, consolidate, combine, collapse or
disregard the entity status of such Special Purpose Vehicle and (ii) the Agent
and the other Secured Parties hereby waive and release any right to (A) require
that any Special Purpose Vehicle be in any manner merged, combined, collapsed or
consolidated with or into Holdings or any other Subsidiary, including by way of
substantive consolidation in a bankruptcy case or similar proceeding,
(B) require that the status of any Special Purpose Vehicle as a separate entity
be in any respect disregarded, (C) contest or challenge, or join any other
Person in contesting or challenging, the transfers of any securitization assets
from Holdings or any Subsidiary to any Special Purpose Vehicle, whether on the
grounds that such transfers were disguised financings, preferential transfers,
fraudulent conveyances or otherwise or a transfer other than a “true sale” or a
“true contribution” or (D) contest or challenge, or join any other Person in
contesting or challenging, any agreement pursuant to which any assets are leased
by any Special Purpose Vehicle to any Loan Party as other than a “true lease.”
The Agent and each Secured Party agree and acknowledge that any agent and/or
trustee acting on behalf of the holders of securitization indebtedness of any
Special Purpose Vehicle is an express third party beneficiary with respect to
this Section 6.9(a) and each such person shall have the right to enforce
compliance by the Agent and any other Secured Party with this Section 6.9.
(b)    Upon the transfer by Holdings or any Subsidiary (other than a Special
Purpose Vehicle) of securitization assets to a Special Purpose Vehicle in a
securitization as permitted under this Agreement, any Liens with respect to such
securitization assets arising under the Credit Agreement or any Security
Documents shall automatically be released (and the Agent is hereby authorized to
execute and enter into any such releases and other documents as Holdings may
reasonably request in order to give effect thereto).
(c)    The Agent and the Lenders shall take no action related to the Collateral
that would cause any Special Purpose Vehicle to breach any of its covenants in
its certificate of formation, limited liability company agreement or in any
other documents governing the related Franchise Financing Disposition or
Securitization Transaction or to be unable to make any representation in any
such document.
(d)    The Agent and the Secured Parties acknowledge that they have no interest
in, and will not assert any interest in, the assets owned by any Special Purpose
Vehicle, or any assets leased by any Special Purpose Vehicle to any Loan Party
other than, following a transfer of any pledged equity interest or pledged stock
to the Agent in connection with any exercise of remedies pursuant to this
Agreement, the right to receive lawful dividends or other distributions when
paid by any such Special Purpose Vehicle from lawful sources and in accordance
with the documents governing the related Franchise Financing Disposition or
Securitization Transaction and the rights of a member of such Special Purpose
Vehicle.
(e)    Without limiting the foregoing, the Agent and the Lenders agree, to the
extent required by Moody’s, S&P or any rating agency in connection with a
Franchise Financing Disposition or Securitization Transaction involving a
Special Purpose Vehicle the Capital Stock of which constitutes Pledged
Collateral hereunder, to act in accordance with clauses (c) and (d) above with
respect to such Capital Stock and such Franchise Financing Disposition or
Securitization Transaction.


-36-

--------------------------------------------------------------------------------





SECTION 7 THE AGENT
7.1    Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Each Grantor hereby irrevocably constitutes and appoints the Agent and
any authorized officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Agent agrees not to exercise such power except upon the occurrence and
during the continuance of any Event of Default, and in accordance with and
subject to each applicable Acceptable Intercreditor Agreement. Without limiting
the generality of the foregoing, at any time when an Event of Default has
occurred and is continuing (in each case to the extent permitted by applicable
law) and subject to each applicable Acceptable Intercreditor Agreement, (x) each
Pledgor hereby gives the Agent the power and right, on behalf of such Pledgor,
without notice or assent by such Pledgor, to execute, in connection with any
sale provided for in Section 6.6 or 6.7, any indorsements, assessments or other
instruments of conveyance or transfer with respect to such Pledgor’s Pledged
Collateral, and (y) each Grantor hereby gives the Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Agent for the purpose of collecting any and all such moneys due under any
Account Receivable of such Grantor that constitutes Collateral or with respect
to any other Collateral of such Grantor whenever payable;
(ii)    in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Agent may reasonably request to such
Grantor to evidence the Agent’s and the Lenders’ security interest in such
Copyright, Patent, or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens, other than Liens permitted under this
Agreement or the other Loan Documents, levied or placed on the Collateral of
such Grantor, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof; and
(iv)    subject to the terms of any documentation governing any Franchise
Financing Disposition or Securitization Transaction, (A) direct any party liable
for any payment under any of the Collateral of such Grantor to make payment of
any and all moneys due or to become due thereunder directly to the Agent or as
the Agent shall direct; (B) ask or demand


-37-

--------------------------------------------------------------------------------





for, collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral of such Grantor; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral of such Grantor; (D) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral of such Grantor or any portion thereof
and to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral of such Grantor; (F) settle, compromise or adjust any
such suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Agent may deem
appropriate; (G) subject to any existing reserved rights or licenses, assign any
Copyright, Patent or Trademark constituting Collateral of such Grantor (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), for such term or terms, on such conditions, and in such
manner, as the Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Agent were the absolute owner thereof for all purposes, and do, at the Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
(b)    The reasonable expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Base Rate Loans that are Revolving Loans under the Credit
Agreement, from the date of payment by the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent on demand.
(c)    Each Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable as
to the relevant Grantor until this Agreement is terminated as to such Grantor,
and the security interests in the Security Collateral of such Grantor created
hereby are released.
7.2    Duty of Agent. The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Security Collateral in its
possession, under Section 9-207 of the Code or otherwise, shall be to deal with
it in the same manner as the Agent deals with similar property for its own
account. None of the Agent or any other Secured Party nor any of their
respective officers, directors, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Security Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Security Collateral upon the request of any Grantor or any other Person
or, except as otherwise provided herein, to take any other action whatsoever
with regard to the Security Collateral or any part thereof. The powers conferred
on the Agent and the other Secured Parties hereunder are solely to protect the
Agent’s and the other Secured Parties’ interests in the


-38-

--------------------------------------------------------------------------------





Security Collateral and shall not impose any duty upon the Agent or any other
Secured Party to exercise any such powers. The Agent and the other Secured
Parties shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and to the maximum extent permitted by
applicable law, neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and nonappealable decision).
7.3    Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Agent to file or record financing statements and other filing or
recording documents or instruments with respect to such Grantor’s Security
Collateral without the signature of such Grantor in such form and in such filing
offices as the Agent reasonably determines appropriate to perfect the security
interests of the Agent under this Agreement. Each Grantor authorizes the Agent
to use any collateral description reasonably determined by the Agent, including,
without limitation, the collateral description “all personal property” or “all
assets” or words of similar meaning in any such financing statements. The Agent
agrees to notify the relevant Grantor of any financing or continuation statement
filed by it, provided that any failure to give such notice shall not affect the
validity or effectiveness of any such filing.
7.4    Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of the Agent under this Agreement with respect to any action
taken by the Agent or the exercise or non-exercise by the Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Agent and the Grantors, the Agent shall be conclusively presumed to be acting as
agent for the Secured Parties with full and valid authority so to act or refrain
from acting, and no Grantor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.
7.5    Right of Inspection. Subject to Section 7.9 of the Credit Agreement, upon
reasonable written advance notice to any Grantor and as often as may reasonably
be desired, or at any time and from time to time after the occurrence and during
the continuation of an Event of Default, the Agent shall have reasonable access
during normal business hours to all the books, correspondence and records of
such Grantor (other than as provided in Section 7.9 of the Credit Agreement),
and the Agent and its representatives may examine the same, and to the extent
reasonable take extracts therefrom and make photocopies thereof, and such
Grantor agrees to render to the Agent at such Grantor’s reasonable cost and
expense, such clerical and other assistance as may be reasonably requested with
regard thereto. The Agent and its representatives shall also have the right,
upon reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Acceptable Intercreditor Agreement).


-39-

--------------------------------------------------------------------------------





SECTION 8 NON-LENDER SECURED PARTIES
8.1    Rights to Collateral.
(a)    By their acceptance of the benefits of this Agreement, the Non-Lender
Secured Parties agree that they shall not have any right whatsoever to do any of
the following: (i) exercise any rights or remedies with respect to the
Collateral (such term, as used in this Section 8, having the meaning assigned to
it in the Credit Agreement) or to direct the Agent to do the same, including,
without limitation, the right to (A) enforce any Liens or sell or otherwise
foreclose on any portion of the Collateral, (B) request any action, institute
any proceedings, exercise any voting rights, give any instructions, make any
election, notify account debtors or make collections with respect to all or any
portion of the Collateral or (C) release any Grantor under this Agreement or
release any Collateral from the Liens of any Security Document or consent to or
otherwise approve any such release; (ii) demand, accept or obtain any Lien on
any Collateral (except for Liens arising under, and subject to the terms of, the
Security Documents); (iii) vote in any Bankruptcy Case or similar proceeding in
respect of Holdings or any of its Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning, the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with the Security Documents); (v) oppose any sale, transfer or other disposition
of the Collateral; (vi) object to any debtor-in-possession financing in any
Bankruptcy that is provided by one or more Lenders among others (including on a
priming basis under Section 364(d) of the Bankruptcy Code); (vii) object to the
use of cash collateral in respect of the Collateral in any Bankruptcy; or
(viii) seek, or object to the Secured Parties’ (other than the Non-Lender
Secured Parties) seeking on an equal and ratable basis, any adequate protection
or relief from the automatic stay with respect to the Collateral in any
Bankruptcy.
(b)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement and the other Security Documents, agrees that in exercising rights and
remedies with respect to the Collateral, the Agent and the Lenders, with the
consent of the Agent, may enforce the provisions of the Security Documents and
exercise remedies thereunder and under any other Loan Documents (or refrain from
enforcing rights and exercising remedies), all in such order and in such manner
as they may determine in the exercise of their sole business judgment. Such
exercise and enforcement shall include, without limitation, the rights to
collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code of any applicable
jurisdiction. The Non-Lender Secured Parties by their acceptance of the benefits
of this Agreement and the other Security Documents hereby agree not to contest
or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral. Whether or not a Bankruptcy
Case has been commenced, the Non-Lender Secured Parties shall be deemed to have
consented to any sale or other disposition of any property, business or assets
of Holdings or any of its Subsidiaries and the release of any or all of the
Collateral from the Liens of any Security Document in connection therewith.
(c)    Notwithstanding any provision of this Section 8.1, the Non-Lender Secured
Parties shall be entitled subject to each applicable Acceptable Intercreditor
Agreement to file any


-40-

--------------------------------------------------------------------------------





necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleadings (A) in order to prevent any Person from
seeking to foreclose on the Collateral or supersede the Non-Lender Secured
Parties’ claim thereto or (B) in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Non-Lender Secured Parties. Each
Non-Lender Secured Party, by its acceptance of the benefits of this Agreement,
agrees to be bound by and to comply with each applicable Acceptable
Intercreditor Agreement and authorizes the Agent to enter into the Acceptable
Intercreditor Agreements on its behalf.
(d)    Each Non-Lender Secured Party, by its acceptance of the benefits of this
Agreement, agrees that the Agent and the Lenders may deal with the Collateral,
including any exchange, taking or release of Collateral, may change or increase
the amount of the Borrower Obligations and/or the Guarantor Obligations, and may
release any Guarantor from its Obligations hereunder, all without any liability
or obligation (except as may be otherwise expressly provided herein) to the
Non-Lender Secured Parties.
8.2    Appointment of Agent. Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement and the other Security Documents, shall be deemed
irrevocably to make, constitute and appoint the Agent, as agent under the Credit
Agreement (and all officers, employees or agents designated by the Agent) as
such Person’s true and lawful agent and attorney-in-fact, and in such capacity,
the Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral. It is understood and
agreed that the appointment of the Agent as the agent and attorney-in-fact of
the Non-Lender Secured Parties for the purposes set forth herein is coupled with
an interest and is irrevocable. It is understood and agreed that the Agent has
appointed the Agent as its agent for purposes of perfecting certain of the
security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.
8.3    Waiver of Claims. To the maximum extent permitted by law, each Non‑Lender
Secured Party waives any claim it might have against the Agent or the Lenders
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of the
Agent or the Lenders or their respective directors, officers, employees or
agents with respect to any exercise of rights or remedies under the Loan
Documents or any transaction relating to the Collateral (including, without
limitation, any such exercise described in Section 8.1(b) above), except for any
such action or failure to act that constitutes willful misconduct or gross
negligence of such Person or any Related Party thereof. To the maximum extent
permitted by applicable law, none of the Agent or any Lender or any of their
respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of Holdings, any Subsidiary of Holdings, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.
8.4    [Reserved].


-41-

--------------------------------------------------------------------------------





8.5    Release of Liens; Rollover Hedge Providers. Each Rollover Hedge Provider
(as defined below), and each Lender who is an Affiliate of any such Rollover
Hedge Provider, on behalf of such Rollover Hedge Provider, in each case by its
acceptance of the benefits of this Agreement, hereby authorizes and directs
Citibank, N.A. (in its capacity as administrative and collateral agent under the
Existing Loan Agreement and related security documents to take, and consents to
its taking, all and any actions to effect and evidence the release of all
security interests and liens held on behalf of such Rollover Hedge Provider in
its capacity as a “Secured Party” under, and as defined in, the Existing Loan
Agreement and related security documents, and each Rollover Hedge Provider
releases Citibank, N.A. from any liability in connection therewith. As used in
this Section 8.5, “Rollover Hedge Providers” shall mean collectively each
Non-Lender Secured Party hereunder who was also, immediately prior to the
effectiveness of this Agreement, a “Non-Lender Secured Party” pursuant to a
Permitted Hedging Arrangement under and as defined in the Existing Loan
Agreement and the related security documents.
SECTION 9 MISCELLANEOUS
9.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Agent, provided that
(a) any provision of this Agreement imposing obligations on any Grantor may be
waived by the Agent in a written instrument executed by the Agent and (b) if
separately agreed in writing between Holdings and any Non-Lender Secured Party,
no such amendment, modification or waiver shall amend, modify or waive
Section 6.5 (or the definition of “Non-Lender Secured Party” or “Secured Party”
to the extent relating thereto) if such amendment, modification or waiver would
directly and adversely affect such Non-Lender Secured Party without the written
consent of such Non-Lender Secured Party. For the avoidance of doubt, it is
understood and agreed that any amendment, amendment and restatement, waiver,
supplement or other modification of or to any Acceptable Intercreditor Agreement
that would have the effect, directly or indirectly, through any reference herein
to any Acceptable Intercreditor Agreement or otherwise, of waiving, amending,
supplementing or otherwise modifying this Agreement, or any term or provision
hereof, or any right or obligation of any Grantor hereunder or in respect
hereof, shall not be given such effect except pursuant to a written instrument
executed by each affected Grantor and the Agent in accordance with this
Section 9.1.
9.2    Notices. All notices, requests and demands to or upon the Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 14.8
of the Credit Agreement; provided that any such notice, request or demand to or
upon any Guarantor shall be addressed to such Guarantor at its notice address
set forth on Schedule 1, unless and until such Guarantor shall change such
address by notice to the Agent given in accordance with Section 14.8 of the
Credit Agreement.
9.3    No Waiver by Course of Conduct; Cumulative Remedies. None of the Agent or
any other Secured Party shall by any act (except by a written instrument
pursuant to Section 9.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any other Secured Party, any right, power or privilege


-42-

--------------------------------------------------------------------------------





hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy that
the Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
9.4    Enforcement Expenses; Indemnification.
(a)    Each Guarantor jointly and severally agrees to pay or reimburse each
Secured Party and the Agent for all their respective reasonable costs and
expenses incurred in collecting against any Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Guarantor and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Parties and the Agent.
(b)    Each Grantor jointly and severally agrees to pay, and to save the Agent
and the other Secured Parties harmless from, (x) any and all liabilities with
respect to, or resulting from any delay in paying, any and all stamp, excise,
sales or other similar taxes which may be payable or determined to be payable
with respect to any of the Security Collateral or in connection with any of the
transactions contemplated by this Agreement and (y) any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement (collectively, the “indemnified liabilities”), in each case to the
extent the Borrowers would be required to do so pursuant to Section 14.10 of the
Credit Agreement, and in any event excluding any taxes or other indemnified
liabilities arising from gross negligence or willful misconduct of the Agent or
any other Secured Party.
(c)    The agreements in this Section 9.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
9.5    Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Grantors, the Agent and the Secured Parties and
their respective successors and assigns; provided that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Agent, except as permitted hereby or by
the Credit Agreement.
9.6    Set-Off. Each Guarantor hereby irrevocably authorizes the Agent and each
other Secured Party at any time and from time to time without notice to such
Guarantor, any other Guarantor or any of the Borrowers, any such notice being
expressly waived by each Guarantor and by each Borrower, to the extent permitted
by applicable law, upon the occurrence and during the continuance of an Event of
Default under Section 10.1(a) of the Credit Agreement so long as any amount
remains unpaid after it becomes due and payable by such Guarantor hereunder, to
set-off and appropriate and apply against any such amount any and all deposits
(general or special, time or demand, provisional or final) (other than the
Collateral Proceeds Account), in any currency, and


-43-

--------------------------------------------------------------------------------





any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Agent or such other Secured Party to or for the credit or
the account of such Guarantor, or any part thereof in such amounts as the Agent
or such other Secured Party may elect. The Agent and each other Secured Party
shall notify such Guarantor promptly of any such set-off and the application
made by the Agent or such other Secured Party of the proceeds thereof; provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Agent and each other Secured Party
under this Section 9.6 are in addition to other rights and remedies (including,
without limitation, other rights of set-off) which the Agent or such other
Secured Party may have.
9.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Agreement as to the parties hereto and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.
9.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction; provided that, with respect to any Pledged Stock issued by a
Foreign Subsidiary, all rights, powers and remedies provided in this Agreement
may be exercised only to the extent that they do not violate any provision of
any law, rule or regulation of any Governmental Authority applicable to any such
Pledged Stock or affecting the legality, validity or enforceability of any of
the provisions of this Agreement against the Pledgor (such laws, rules or
regulations, “Applicable Law”) and are intended to be limited to the extent
necessary so that they will not render this Agreement invalid, unenforceable or
not entitled to be recorded, registered or filed under the provisions of any
Applicable Law.
9.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
9.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors, the Agent and the other Secured Parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Grantors, the Agent or any other Secured
Party relative to subject matter hereof not expressly set forth or referred to
herein or in the other Loan Documents.
9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT


-44-

--------------------------------------------------------------------------------





MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.
9.12    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 9.2 or at such other address of which the Agent
(in the case of any other party hereto) or the Borrowers (in the case of the
Agent) shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any punitive damages.
9.13    Acknowledgments. Each Guarantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    none of the Agent or any other Secured Party has any fiduciary
relationship with or duty to any Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantors, on the one hand, and the Agent and the other Secured Parties, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Guarantors and the Secured Parties.
9.14    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL


-45-

--------------------------------------------------------------------------------





ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.
9.15    Additional Grantors. Each new Subsidiary of Holdings that is required to
become a party to this Agreement pursuant to Section 7.16 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in
substantially the form of Annex 1 hereto. Each existing Grantor that is required
to become a Pledgor with respect to Capital Stock of any new Subsidiary of
Holdings pursuant to Section 7.16 of the Credit Agreement shall become a Pledgor
with respect thereto upon execution and delivery by such Grantor of a
Supplemental Agreement substantially in the form of Annex 1 hereto.
9.16    Releases.
(a)    At such time as the Loans and the other Obligations (other than any
Obligations owing to a Non-Lender Secured Party) then due and owing shall have
been paid in full, the Commitments have been terminated and no Letters of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the applicable Letter of Credit Issuer), all Security Collateral shall be
automatically released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Agent and each Grantor hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party, and all rights to the
Security Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Agent shall deliver
to such Grantor any Security Collateral held by the Agent and execute,
acknowledge and deliver to such Grantor such releases, instruments or other
documents (including without limitation UCC termination statements), and do or
cause to be done all other acts, as any Grantor shall reasonably request to
evidence such termination.
(b)    Upon any sale or other disposition of Collateral permitted by the Credit
Agreement (other than any sale or disposition to another Grantor), the Lien
pursuant to this Agreement on such Collateral shall be automatically released.
In connection with a sale or other disposition of all the Capital Stock of any
Grantor or any other transaction or occurrence as a result of which such Grantor
ceases to be a Restricted Subsidiary or the sale or other disposition of
Collateral (other than a sale or disposition to another Grantor) permitted under
the Credit Agreement, the Agent shall, upon receipt from Holdings of a written
request for the release of such Grantor from its Guarantee or the release of the
Collateral subject to such sale, disposition or other transaction, identifying
such Grantor or the relevant Collateral, together with a certification by
Holdings stating that such transaction is in compliance with the Credit
Agreement and the other Loan Documents, deliver to Holdings or the relevant
Grantor any Collateral of such relevant Grantor held by the Agent, or the
Collateral subject to such sale or disposition (as applicable), and, at the sole
cost and expense of such Grantor, execute, acknowledge and deliver to such
Grantor such releases, instruments or other documents (including without
limitation UCC termination statements), and do or cause to be done all other
acts, as Holdings or such Grantor shall reasonably request (x) to evidence or
effect the release of such Grantor from its Guarantee (if any) and of the Liens
created hereby (if


-46-

--------------------------------------------------------------------------------





any) on such Grantor’s Collateral or (y) to evidence the release of the
Collateral subject to such sale or disposition.
(c)    Upon any Grantor becoming an Excluded Subsidiary in accordance with the
provisions of the Credit Agreement, the Lien pursuant to this Agreement on all
Security Collateral of such Grantor (if any) shall be automatically released,
and the Guarantee (if any) of such Grantor, and all obligations of such Grantor
hereunder, shall terminate, all without delivery of any instrument or
performance of any act by any party. At the request and the sole expense of
Holdings or such Grantor, the Agent shall deliver to Holdings or such Grantor
any Security Collateral of such Grantor held by the Agent and execute,
acknowledge and deliver to Holdings or such Grantor such releases, instruments
or other documents (including without limitation UCC termination statements),
and do or cause to be done all other acts, as such Grantor shall reasonably
request to evidence such release of such Grantor from its Guarantee (if any) and
of the Liens created hereby (if any) on such Grantor’s Security Collateral.
(d)    Upon (i) any Security Collateral being or becoming an Excluded Asset or
(ii) any other release of Security Collateral approved, authorized or ratified
by the Lenders pursuant to Section 13.11(a)(ix) of the Credit Agreement, the
Lien pursuant to this Agreement on such Security Collateral shall be
automatically released. At the request and sole expense of any Grantor, the
Agent shall deliver such Security Collateral (if held by the Agent) to such
Grantor and execute, acknowledge and deliver to such Grantor such releases,
instruments or other documents (including without limitation UCC termination
statements), and do or cause to be done all other acts, as such Grantor shall
reasonably request to evidence such release.
(e)    [Reserved].
(f)    So long as no Event of Default has occurred and is continuing, the Agent
shall at the direction of any applicable Grantor return to such Grantor any
proceeds or other property received by it during any Event of Default pursuant
to either Section 5.3.1 or 6.4 and not otherwise applied in accordance with
Section 6.5.
9.17    Judgment.
(a)    If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase the first currency with such other currency
on the Business Day preceding the day on which final judgment is given.
(b)    The obligations of any Guarantor in respect of this Agreement to the
Agent, for the benefit of each of the Secured Parties, shall, notwithstanding
any judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by the Agent of any sum adjudged to be so due in the judgment currency,
the Agent may in accordance with normal banking procedures purchase the original
currency with the judgment currency; if the amount of the original currency so
purchased is less than the sum originally


-47-

--------------------------------------------------------------------------------





due to such holder in the original currency, such Guarantor agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Agent for the benefit of such holder, against such loss, and if the amount of
the original currency so purchased exceeds the sum originally due to the Agent,
the Agent agrees to remit to Holdings such excess. This covenant shall survive
the termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.
9.18    Release of Liens; Rollover Issuing Lenders. Each Rollover Issuing Lender
(as defined below), by its acceptance of the benefits of this Agreement, hereby
authorizes and directs Citibank, N.A. (in its capacity as administrative and
collateral agent under the Existing Loan Agreement and related security
documents) to take all and any actions to effect the release of all security
interests and liens held on behalf of such Rollover Issuing Lender in its
capacity as a “Secured Party” under, and as defined in, the Existing Loan
Agreement and related U.S. security documents, and each Rollover Issuing Lender
releases Citibank, N.A. from any liability in connection therewith. As used in
this Section 9.18, “Rollover Issuing Lender” means each bank listed as a letter
of credit issuing bank in Schedule 1.1A to the Credit Agreement.
[Remainder of page left blank intentionally; Signature page to follow.]






-48-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
HERC HOLDINGS INC.


By:            
    Name:
    Title:
HERTZ INVESTORS, INC.


By:            
    Name:
    Title:
HERC INTERMEDIATE HOLDINGS,
    LLC


By:            
    Name:
    Title:
HERC RENTALS INC.


By:            
    Name:
    Title:
HERTZ ENTERTAINMENT SERVICES CORPORATION


By:            
    Name:
    Title:




Herc – Signature Pages – U.S. Guarantee and Collateral Agreement

--------------------------------------------------------------------------------





CINELEASE HOLDINGS, INC.


By:            
    Name:
    Title:
CINELEASE, INC.


By:            
    Name:
    Title:
CINELEASE, LLC


By:            
    Name:
    Title:
HERC BUILD, LLC


By:            
    Name:
    Title:




Herc – Signature Pages – U.S. Guarantee and Collateral Agreement

--------------------------------------------------------------------------------







Acknowledged and Agreed to as
of the date hereof by:

BANK OF AMERICA, N.A., as Agent
and Agent



By:        
Name:    
Title:    






Herc – Signature Pages – U.S. Guarantee and Collateral Agreement

--------------------------------------------------------------------------------


Schedule 7
to U.S. Guarantee and Collateral Agreement


Annex 1 to
U.S. Guarantee and Collateral Agreement
[FORM OF]
ASSUMPTION AGREEMENT
ASSUMPTION AGREEMENT, dated as of ____________, 20__ , made by ________________,
a ________________ (the “Additional Granting Party”), in favor of BANK OF
AMERICA, N.A., as agent (in such capacity, the “Agent”) for the banks and other
financial institutions (the “Lenders”) from time to time parties to the Credit
Agreement referred to below and the other Secured Parties (as defined in the
U.S. Guarantee and Collateral Agreement). All capitalized terms not defined
herein shall have the meaning ascribed to them in the U.S. Guarantee and
Collateral Agreement referred to below, or if not defined therein, in the Credit
Agreement.
W I T N E S S E T H:
WHEREAS, Herc Holdings Inc., a Delaware corporation (together with its
successors and assigns, “Holdings”), the U.S. Subsidiary Borrowers from time to
time party thereto (together with Holdings, the “U.S. Borrowers”), Matthews
Equipment Limited (the “Canadian Borrower” and, together with the
U.S. Borrowers, the “Borrowers”), the Agent, and the other parties party thereto
are parties to a Credit Agreement, dated as of July 31, 2019 (as amended,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”);
WHEREAS, in connection with the Credit Agreement, Holdings and certain Domestic
Subsidiaries of Holdings are, or are to become, parties to the U.S. Guarantee
and Collateral Agreement, dated as of July 31, 2019 (as amended, supplemented,
waived or otherwise modified from time to time, the “U.S. Guarantee and
Collateral Agreement”), in favor of the Agent, for the benefit of the Secured
Parties;
WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes Holdings and each other Grantor; the proceeds of the
extensions of credit under the Credit Agreement will be used in part to enable
the Borrowers to make valuable transfers to one or more of the other Granting
Parties (including the Additional Granting Party) in connection with the
operation of their respective businesses; and the Borrowers and the other
Granting Parties (including the Additional Granting Party) are engaged in
related businesses, and each such Grantor (including the Additional Granting
Party) will derive substantial direct and indirect benefit from the making of
the extensions of credit under the Credit Agreement;
WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the U.S. Guarantee and Collateral Agreement; and
WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the U.S. Guarantee and
Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement


1.    U.S. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Granting Party, as provided in Section 9.15
of the U.S. Guarantee and Collateral Agreement, hereby becomes a party to the
U.S. Guarantee and Collateral Agreement as a Grantor thereunder with the same
force and effect as if originally named therein as a [Guarantor] [, Grantor and
Pledgor] [and Grantor] [and Pledgor] and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a
[Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor] thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in Schedules to the U.S. Guarantee and Collateral Agreement, and such
Schedules are hereby amended and modified to include such information. The
Additional Granting Party hereby represents and warrants that each of the
representations and warranties of such Additional Granting Party, in its
capacities as a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor],
contained in Section 4 of the U.S. Guarantee and Collateral Agreement is true
and correct in all material respects on and as the date hereof (after giving
effect to this Assumption Agreement) as if made on and as of such date. Each
Additional Granting Party hereby grants, as and to the same extent as provided
in the U.S. Guarantee and Collateral Agreement, to the Agent, for the benefit of
the Secured Parties, a continuing security interest in the [Collateral (as such
term is defined in Section 3.1 of the U.S. Guarantee and Collateral Agreement)
of such Additional Granting Party] [and] [the Pledged Collateral (as such term
is defined in the U.S. Guarantee and Collateral Agreement) of such Additional
Granting Party, except as provided in Section 3.3 of the U.S. Guarantee and
Collateral Agreement].
2.    GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTING PARTY]


By:            
    Name:
    Title:
Acknowledged and Agreed to as of the date hereof by:

BANK OF AMERICA, N.A.
as Agent


By:        
    Name:
    Title:





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




Annex 1-A to
Assumption Agreement




Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 1





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 2





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 3





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 4





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 5





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 6





--------------------------------------------------------------------------------

Schedule 7
to U.S. Guarantee and Collateral Agreement




Supplement to
U.S. Guarantee and Collateral Agreement
Schedule 7





